Exhibit 32.2 STATEMENT REQUIRED BY 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 This certificate is being delivered pursuant to the requirements of Section1350 of Chapter 63 (Mail Fraud) of Title 18 (Crimes and Criminal Procedures) of the United States Code and shall not be relied on by any person for any other purpose. In connection with the Quarterly Report on Form 10-Q of Exa Corporation (the “Company”) for the period ended July 31, 2017, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), the undersigned, Richard F. Gilbody, Chief Financial Officer of the Company, certifies that: • the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and • the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: August 28, 2017 /s/ Richard F. Gilbody Richard F. Gilbody Chief Financial Officer (Principal Financial Officer) The foregoing certification is being furnished with the Company’s Quarterly Report on Form 10-Q for the period ended July 31, 2017, pursuant to 18 U.S.C. Section1350. It is not being filed for purposes of Section18 of the Securities Exchange Act of 1934, as amended, and it is not to be incorporated by reference into any filing of the Company, whether made before or after the date hereof, regardless of any general information language in such filing.
